 


113 HR 5614 IH: United States Anti-Doping Agency Reauthorization Act
U.S. House of Representatives
2014-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
2d Session
H. R. 5614 
IN THE HOUSE OF REPRESENTATIVES 
 
September 18, 2014 
Mr. Johnson of Ohio (for himself and Mr. Tonko) introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To reauthorize the United States Anti-Doping Agency, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the United States Anti-Doping Agency Reauthorization Act. 
2.Prohibit performance-enhancing methodsSection 701 of title VII of the Office of National Drug Control Policy Reauthorization Act of 2006 (21 U.S.C. 2001) is amended— 
(1)in subsection (a), by striking paragraph (4); and 
(2)in subsection (b)— 
(A)in paragraph (1), by inserting and be recognized worldwide as the independent national anti-doping organization for the United States after Committee; 
(B)in paragraph (2), by striking , or performance-enhancing genetic modifications accomplished through gene-doping and inserting or prohibited performance-enhancing methods adopted by the Agency; 
(C)in paragraph (3), by striking , or performance-enhancing genetic modifications accomplished through gene-doping and inserting or prohibited performance-enhancing methods adopted by the Agency; 
(D)in paragraph (4), by striking and the prevention of use of performance-enhancing drugs, or performance-enhancing genetic modifications accomplished through gene-doping by United States amateur athletes; and and inserting , and the prevention of use by United States amateur athletes of performance-enhancing drugs or prohibited performance-enhancing methods adopted by the Agency.; and 
(E)by striking paragraph (5). 
3.Authorization of appropriationsSection 703 of title VII of the Office of National Drug Control Policy Reauthorization Act of 2006 (21 U.S.C. 2003) is amended to read as follows: 
 
703.Authorization of appropriationsThere are authorized to be appropriated to the United States Anti-Doping Agency— 
(1)for fiscal year 2014, $11,300,000; 
(2)for fiscal year 2015, $11,700,000; 
(3)for fiscal year 2016, $12,300,000; 
(4)for fiscal year 2017, $12,900,000; 
(5)for fiscal year 2018, $13,500,000; 
(6)for fiscal year 2019, $14,100,000; and 
(7)for fiscal year 2020, $14,800,000.. 
 
